    
Annual Cliff PRSUs




a1016image1.jpg [a1016image1.jpg]

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Tapestry, Inc. 2018
Stock Incentive Plan (as amended, restated or otherwise modified from time to
time and in effect on the Grant Date (defined below), the “Plan”) shall have the
same defined meanings in this Grant Notice (the “Grant Notice”) and the
Performance Restricted Stock Unit Agreement attached as Exhibit A to this Grant
Notice, including any special terms and conditions for your country set forth in
Annex A attached hereto (collectively, the “Agreement”).
Tapestry, Inc. (the “Company”) has granted you the following Performance
Restricted Stock Units (“PRSUs”), subject to the terms and conditions of the
Plan and the Agreement.


Holder:
[NAME]
Grant Date:
[GRANT DATE]
Target Number of PRSUs:


[# OF PRSUS]
Vesting Schedule:
The PRSUs shall vest subject to (i) your continuous employment with the Company
or any of its Affiliates (collectively, the “Tapestry Companies”) from the Grant
Date through the third anniversary of the Grant Date (the “Time Vesting
Requirement”) and (ii) the occurrence of certification by the Committee of the
achievement of the Performance Metrics (as defined in the Agreement) applicable
to the PRSUs in such amounts as are set forth in Exhibit A (the “Performance
Vesting Requirement,” and the date on which the Time Vesting Requirement and the
Performance Vesting Requirement are satisfied, the “Vesting Date”).

Your signature below, which will be accomplished through electronic means
approved by the Company, indicates your agreement and understanding that the
PRSUs are subject to all of the terms and conditions contained in the Agreement,
including the Grant Notice, the ____ Performance Restricted Stock Unit Agreement
attached as Exhibit A to this Grant Notice (including any special terms and
conditions for your country set forth in Annex A attached hereto) and the Plan.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF EXHIBIT A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THE PRSUS.





--------------------------------------------------------------------------------

 




TAPESTRY, INC.


a1016image2.gif [a1016image2.gif]_____________________________
Sarah Dunn
Global Human Resources Officer




EMPLOYEE NAME ______________________________





--------------------------------------------------------------------------------

 






EXHIBIT A


2018 Stock Incentive Plan
Performance Restricted Stock Unit Award Agreement
An award (“Award”) for Performance Restricted Stock Units (“PRSUs”),
representing a number of shares of Tapestry, Inc. common stock (“Common Stock”)
as noted in the ____Performance Restricted Stock Unit Grant Notice (the “Grant
Notice”) of Tapestry, Inc., a Maryland corporation (the “Company”) to which this
____ Performance Restricted Stock Unit Award Agreement is attached as an
exhibit, including any special terms and conditions for your country set forth
in Annex A attached hereto (jointly “this “Agreement”) is hereby granted to the
you on the date set forth in the Grant Notice (the “Grant Date”), subject to the
terms and conditions of the Agreement. The PRSUs are also subject to the terms,
definitions and provisions of the Tapestry, Inc. 2018 Stock Incentive Plan (as
amended, restated or otherwise modified from time to time and in effect on the
Grant Date), the “Plan”) adopted by the Board of Directors of the Company (the
“Board”) and approved by the Company’s shareholders, which is incorporated in
the Agreement. To the extent inconsistent with the Agreement, the terms of the
Plan shall govern. Terms not defined herein shall have the meanings as set forth
in the Plan. The Human Resources Committee of the Board (the “Committee”) has
the discretionary authority to construe and interpret the Plan and the
Agreement. All decisions of the Committee upon any question arising under the
Plan or under the Agreement shall be final and binding on all parties. The Award
and the PRSUs issued thereunder are subject to the following terms and
conditions:
1.PRSU Award. The target number of PRSUs subject to this award (the “Target
Number of PRSUs”) is set forth in the Grant Notice. The actual number of PRSUs
which vest pursuant to the Award may be greater than or less than the Target
Number of PRSUs based on the Company’s achievement of the Performance Metrics
(as defined below) during the period beginning on ___________ (the first day of
the Company’s ____ fiscal year) and ending on ___________ (the last day of the
Company’s ____ fiscal year) (the “Performance Period”) determined in accordance
with the vesting schedule and the Committee’s exercise of its discretion, both
as set forth in Section 2(b) below.
PRSUs are considered Performance Stock Units under the Plan. Each PRSU
represents the right to receive one share of Common Stock upon the satisfaction
of the terms and conditions of the Agreement and the Plan (the “Restrictions”).
2.Vesting and Settlement of PRSUs. PRSUs shall vest and be settled in accordance
with the provisions of the Plan as follows:
(a)     Notwithstanding any other provision of the Plan, the Agreement, the
Grant Notice or any other Award documentation: (a) except as otherwise provided
by Section 5(b) and Section 5(d), no PRSUs shall vest for the Performance Period
unless the Committee approves the payment of the PRSUs for the Performance
Period; and (b) the number of PRSUs that vest may not exceed





--------------------------------------------------------------------------------

 


the Maximum Number of PRSUs (as defined below); provided, however, in no event
shall the number of PRSUs that vest (with the number of Dividend Equivalent
PRSUs (as defined below) earned thereon), together with all other share-based
Awards granted to you under the Plan during the Company’s ____ fiscal year
exceed the maximum number of shares that may be granted to any individual under
the Plan during any fiscal year (the “Plan Annual Award Limit”).
a.Vesting. Subject to Sections 5 and 11 below, and your satisfaction of the Time
Vesting Requirement, the Award will become eligible to vest upon satisfaction of
the Performance Vesting Requirement.
Except as set forth in this Section 2(b), Section 5 and Section 11, if the
Committee certifies that, as of ____________ (the last day of the Performance
Period) (the “Measurement Date”), the Company has achieved the applicable
Cumulative Net Income Measure (as defined below), and Average RONA Measure (as
defined below) (collectively, the “Performance Metrics”), the PRSUs subject to
the Award shall be eligible to become vested on the third anniversary of the
Grant Date (the “Vesting Date”) based on the Performance Level (as defined
below) pursuant to the vesting schedule set forth in the Performance Metric
Schedule (as defined below). The weighted average vesting schedule provided in
the Performance Metric Schedule is set forth in the following table (and the
maximum payout -- assuming Maximum Performance Level with respect to both
Performance Metrics -- is 200% of the Target Number of PRSUs as set forth below)
(together with the number of Dividend Equivalent PRSUs earned on the Award in
accordance with the Agreement, the “Maximum Number of PRSUs”):
Performance Level
PRSUs Earned as % of Target Number of PRSUs
Maximum
200%
Target
100%
Threshold
30%



If the Performance Level for the Performance Period is less than Threshold (as
defined below) with respect to a Performance Metric, no PRSUs shall be earned or
become vested on the Vesting Date with respect to such Performance Metric. If
the Performance Level for the Performance Period is between Threshold and Target
(as defined below) or between Target and Maximum (as defined below) with respect
to a Performance Metric, then the number of PRSUs that shall become vested on
the Vesting Date with respect to such Performance Metric shall be determined by
means of linear interpolation.
For purposes of the Agreement, (i) “Cumulative Net Income Measure” shall mean
the Cumulative Net Income goal established by the Committee with respect to 75%
of the Award and set forth on the FY___PRSU Award Goals and Targets table set
forth on Exhibit B hereto (the “Performance Metric Schedule”), (ii) “Average
RONA Measure” shall mean the Average RONA





--------------------------------------------------------------------------------

 


goal established by the Committee with respect to 25% of the Award and set forth
on the Performance Metric Schedule, (iii) “Performance Level” with respect to
each Performance Metric shall mean the Company’s performance result with respect
to the Performance Period (measured in dollars or percentages, as applicable)
with respect to such Performance Metric, and (iv) “Threshold,” “Target” and
“Maximum” shall mean, respectively, the minimum, target and maximum amounts
established by the Committee with respect to each Performance Metric (measured
in terms of dollar amounts or percentages, as applicable), as set forth on the
Performance Metric Schedule.
The Committee, in its sole discretion, may provide that one or more objectively
determinable adjustments shall be made to any Performance Metric.
Except as otherwise provided by Section 2(a), the Committee may, in its sole and
absolute discretion, elect to increase or decrease the number of PRSUs which
vest above or below the number of PRSUs determined using the Performance
Metrics, but the actual number of PRSUs which vest may not exceed the Maximum
Number of PRSUs; provided, however, in no event shall the number of PRSUs that
vest (with the number of Dividend Equivalent PRSUs earned thereon), exceed the
Plan Annual Award Limit.


b.
Settlement; Withholding Taxes.

Subject to Section 2(d) below, earned PRSUs shall be settled upon, or as soon as
reasonably practicable following, the Vesting Date (and in no event later than
the later of the end of the year in which the Vesting Date occurs and the 15th
day of the third month following the Vesting Date); provided that in the event
that the Company is liquidated in bankruptcy (a) the Committee will not release
shares of Common Stock pursuant to the Award and (b) all payments made pursuant
to the Award will be made in cash equal to the fair market value of Common Stock
on the distribution date, multiplied by the number of PRSUs, subject to
withholding for Tax-Related Items.
c.
Responsibility for Taxes.

You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”) with respect to any income tax, social
insurance contributions, payroll tax, payment on account, fringe benefits tax or
any other tax items related to your participation in the Plan ("Tax-Related
Items"), the ultimate liability for all Tax-Related Items legally due by you is
and remains your sole responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the PRSUs, including
the grant of the PRSUs, the vesting of the PRSUs, the conversion of the PRSUs
into shares of Common Stock or the receipt of an equivalent cash payment, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends and/or dividend equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the PRSUs to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you are or have become subject to tax in
more than one jurisdiction, you acknowledge that the Company and or





--------------------------------------------------------------------------------

 


the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Unless you determine (or are required) to satisfy the Tax-Related Items by some
other means in accordance with the next following paragraph, or the Company
provides for an alternative means for you to satisfy the Tax-Related Items, if
permissible under applicable law, your acceptance of these PRSUs constitutes
your instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to withhold cash or shares
of Common Stock the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy any withholding obligation for applicable
Tax-Related Items.
The Company will not issue any shares of Common Stock to you until you satisfy
the Tax-Related Items. In the event that withholding shares of Common Stock is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, by your acceptance of the PRSU, you authorize and
direct the Company and any brokerage firm determined acceptable to the Company
to sell on your behalf a whole number of shares from those shares of Common
Stock issued to you as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy any applicable withholding obligations for
Tax-Related Items or to satisfy such obligations by withholding from your salary
or other cash compensation paid to you by the Company and/or the Employer.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum rates. If the
maximum rate is used, any over-withheld amount may be refunded to you in cash by
the Company or the Employer (with no entitlement to the Share equivalent) or, if
not refunded, you may seek a refund from the local tax authorities. If any
withholding obligation for Tax-Related Items is satisfied by withholding in
shares of Common Stock, for tax purposes, you shall be deemed to have been
issued the full number of shares of Common Stock subject to the vested PRSUs,
notwithstanding that a number of shares of Common Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan.


You agree to pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described.
d.
Restrictions on Resale.

The shares you will receive under the Award on or following the Vesting Date (or
such other vesting date pursuant to Section 5) generally are freely tradable in
the United States. However, you may not offer, sell or otherwise dispose of any
shares in a way which would (i) require the Company to file any registration
statement with the Securities and Exchange Commission (or any similar filing
under state law or the laws of any other country) or to amend or supplement any
such filing, or (ii) violate or cause the Company to violate the Securities Act
of 1933, as amended, the rules and regulations promulgated thereunder, any other
state or federal law, or the laws of any





--------------------------------------------------------------------------------

 


other country. The Company reserves the right to place restrictions required by
law on any shares of Common Stock received by you pursuant to the Award.
3.Dividend Equivalents.    
You shall be eligible to receive Dividend Equivalents (as defined in the Plan)
with respect to the Award (the “Dividend Equivalent PRSUs”). For purposes of
determining the amount of Dividend Equivalent PRSUs on each dividend record
date, an amount representing dividends payable on the number of shares of Common
Stock equal to the Target Number of PRSUs shall be deemed reinvested in Common
Stock and credited as additional PRSUs as of the dividend payment date. The
Dividend Equivalent PRSUs shall vest as of the Vesting Date of the underlying
PRSUs (or, if earlier, the date such underlying PRSUs are distributed to you
pursuant to Section 5 of the Agreement) and shall be distributed in accordance
with the terms of the Agreement; provided, however, that all Dividend Equivalent
PRSUs (including Dividend Equivalent PRSUs paid with respect to any prior year’s
Dividend Equivalent PRSUs) will be subject to forfeiture if the underlying PRSUs
are forfeited in accordance with the forfeiture and vesting provisions set forth
in the Agreement or otherwise.
4.Nontransferability of PRSUs.
The PRSUs may not be sold, pledged, assigned or transferred in any manner except
in the event of your death. In the event of your death, the PRSUs may be
transferred to the person indicated on a valid beneficiary designation form, or
if no beneficiary designation form is on file with the Company, then to the
person to whom your rights have passed by will or the laws of descent and
distribution. Except as set forth in Section 5 below, the PRSUs may be settled
during your lifetime only by you or by your guardian or legal representative.
The terms of the Award shall be binding upon your executors, administrators,
heirs and successors.
5.Separation of Employment.
(a)    In General.    Except as otherwise provided in subparagraph (b) below
with respect to a termination of employment due to your death or Permanent and
Total Disability (as defined below), in subparagraph (c) below with respect to a
termination of employment due to your Retirement (as defined below), in
subparagraph (d) below with respect to certain terminations of employment in
connection with a Change in Control, and in subparagraph (e) below with respect
to certain other severance-eligible terminations of employment, or as may
otherwise be specifically agreed to by the Committee in accordance with the
terms of the Plan, if your employment by Tapestry Companies is terminated for
any reason prior to the Vesting Date, all unvested PRSUs shall immediately be
forfeited upon the last day of your active employment with the Tapestry
Companies (the “Date of Termination”).
(a)    Death or Disability.    Notwithstanding Section 5(a), if you cease active
employment with the Tapestry Companies because of your death or Permanent and
Total Disability prior to the Vesting Date, the Target Number of PRSUs subject
to the Award shall become vested





--------------------------------------------------------------------------------

 


effective as of the Date of Termination and such vested PRSUs shall be
distributed to you (or your beneficiary or estate, as the case may be) as soon
as reasonably practicable on or following such Date of Termination (and in no
event later than the later of the end of the year in which the Date of
Termination occurs and the 15th day of the third month following the Date of
Termination).
(b)    Retirement.     Notwithstanding Section 5(a), if you cease active
employment with the Tapestry Companies because of your Retirement prior to the
Vesting Date, the PRSUs shall, subject to (i) providing the Required Notice
applicable to you and (ii) complying with the Restrictive Covenants (as defined
below) for the periods specified in Section 11(a) and Section 11(d), remain
eligible to become vested on the Vesting Date, pursuant to Section 2, based on
the Company’s actual achievement of the Performance Metrics as determined as of
the Measurement Date. Earned PRSUs will be settled pursuant to Section 2(c).
(c)    Change in Control. Notwithstanding Section 5(a), if prior to the Vesting
Date and upon a Change in Control, (i) your employment is terminated by the
Tapestry Companies without Change in Control Cause (as defined below) or by you
for Change in Control Good Reason, the Award shall have the Performance Goals
deemed to be achieved at the Target level of performance and the Performance
Period deemed to have expired, and the entire Target Number of PRSUs subject to
the Award shall become fully vested effective as of the Date of Termination and
such vested PRSUs shall be distributed to you as soon as reasonably practicable
on or following such Date of Termination in accordance with the Plan (and in no
event later than the later of the end of the year in which the Date of
Termination occurs and the 15th day of the third month following the Date of
Termination); or (ii) your employment is not terminated by the Tapestry
Companies, the Target Number of PRSUs subject to the Award shall have the
Performance Goals deemed to be achieved at the Target level of performance and
the Performance Period deemed to have expired, and the entire Target Number of
PRSUs subject to the Award will be converted to restricted stock units (“RSUs”)
subject to time-based vesting in accordance with the Plan, and subsequently if
your employment is terminated either by the Tapestry Companies without Change in
Control Cause or by you for Change in Control Good Reason (as defined below)
during the twenty four (24)-month period immediately following the Change in
Control, the full portion of the unvested RSUs will become fully vested,
effective immediately upon such termination.
“Change in Control Cause” shall mean the occurrence of any of the following: (i)
conviction of, or plea of guilty or nolo contendere to, a felony or a crime
involving moral turpitude; (ii) willful or grossly negligent breach of material
duties; (iii) any act of fraud, embezzlement or other similar dishonest conduct;
(iv) any act or omission that has a material adverse effect on the Tapestry
Companies, including without limitation, its reputation, business interests or
financial condition; or (v) a material breach of any of restrictive covenants
set forth in a written agreement with the Tapestry Companies. “Change in Control
Good Reason” shall mean (i) any reduction in your base salary and/or target
bonus opportunity, other than a reduction that is uniformly applied to similarly
situated employees of not more than 10%; (ii) relocation of your principal place
of work outside of a fifty (50) mile radius of your then current location; (iii)
the failure of any successor to the Tapestry Companies to assume or substitute
for the Agreement; or (iv) the occurrence of any event that





--------------------------------------------------------------------------------

 


constitutes “good reason” (or words of like import) as set forth in a written
employment agreement or offer letter between the Tapestry Companies and you in
effect on the date of your termination. In order for an event to qualify as
Change in Control Good Reason, (i) you must first provide the Tapestry Companies
with written notice of the acts or omissions constituting the grounds for
“Change in Control Good Reason” within thirty (30) calendar days of the initial
existence of the grounds for “Change in Control Good Reason” and a reasonable
cure period of thirty (30) calendar days following the date of written notice
(the “Cure Period”), and such grounds must not have been cured during such time,
and the you must resign your employment within the thirty (30) calendar days
following the end of the Cure Period.
(d)    Severance Events. Except with respect to any Change in Control
Termination, and notwithstanding Section 5(a), if your employment with the
Tapestry Companies is terminated by the Tapestry Companies prior to the Vesting
Date and you are eligible to receive severance benefits under any written
severance plan or policy of the Tapestry Companies or an employment agreement
between you and the Tapestry Companies in connection with such termination (a
“Severance Event Termination”), then, unless such agreement provides otherwise,
a pro-rata portion of the Award, determined based upon the number of days you
were employed during the period from the Grant Date to the your Date of
Termination, shall remain eligible to become vested on the Vesting Date,
pursuant to Section 2, based on the Company’s actual achievement of the
Performance Metrics as determined as of the Measurement Date. Earned PRSUs will
be settled pursuant to Section 2(c). Your receipt of pro-rata vesting with
respect to a portion of the PRSUs granted pursuant to this Award upon a
Severance Event Termination will be subject to (i) your timely execution and
non-revocation of a waiver and release agreement in the form prescribed by the
Tapestry Companies and (ii) the terms and conditions set forth in (A) the
Agreement, (B) any employment agreement between you and the Tapestry Companies
(as applicable) and (C) any written severance plan or policy of the Tapestry
Companies applicable to you and in effect as of the date of your Severance Event
Termination.
(e)    Certain Definitions. For purposes of the Agreement, (1) “Cause” shall
mean a determination by the Company that your employment should be terminated
for any of the following reasons: (i) your violation of the Employee Guide or
any other written policies or procedures of the Tapestry Companies, (ii) your
indictment, conviction of, or plea of guilty or nolo contendere to, a felony or
a crime involving moral turpitude, (iii) your willful or grossly negligent
breach of your duties, (iv) any act of fraud, embezzlement or other similar
dishonest conduct, (v) any act or omission that the Company determines could
have a material adverse effect on the Tapestry Companies, including without
limitation, its reputation, business interests or financial condition, (vi) your
failure to follow the lawful directives of the Chief Executive Officer or other
employee of the Company to whom you report, or (vii) your breach of any written
agreement between you and the Company or any of its affiliates.; (2) “Permanent
and Total Disability” means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve months; and
(3) “Retirement” shall mean your departure from employment with the Tapestry
Companies other than for Cause (as defined below)





--------------------------------------------------------------------------------

 


if either (A) you have attained age sixty-five (65) and five (5) years of
service with the Tapestry Companies or (B) you have attained age fifty-five (55)
and ten (10) years of service with the Tapestry Companies.
6.Term of PRSUs.
PRSUs not certified by the Committee as having vested as of the Vesting Date
shall be forfeited.
7.Adjustments upon Changes in Capitalization.
The number and kind of shares of Common Stock subject to this Award shall be
appropriately adjusted pursuant to the Plan to reflect any stock dividend, stock
split, split-up, extraordinary dividend distribution, or any combination or
exchange of shares, however accomplished.
8.Additional PRSUs.
The Committee may or may not grant you additional PRSUs in the future. Nothing
in this Award or any future Award should be construed as suggesting that
additional PRSU awards to you will be forthcoming.
9.Rights as Stockholder.
You will have no rights as a stockholder with respect to any PRSUs or the Common
Stock subject to the PRSUs until and unless ownership of such Common Stock
subject to the PRSUs has been transferred to you in accordance with the
Agreement and the Plan.
10.Nature of Grant.    In accepting the PRSUs, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan.
(a)    this Award of PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been awarded in the past;
(b)    all decisions with respect to future awards, if any, shall be at the sole
discretion of the Company;
(c)    your participation in the Plan is voluntary;
(d)    this Award of PRSUs and the Common Stock subject to the PRSUs are
extraordinary items that (i) do not constitute compensation of any kind for
services of any kind rendered to the





--------------------------------------------------------------------------------

 


Company, any Affiliate or to your actual employer (the “Employer”), and (ii) are
outside the scope of your employment or service contract, if any;
(e)    the PRSUs and the Common Stock subject to the PRSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;
(f)    this Award of PRSUs and the Common Stock subject to the PRSUs, and the
income and value of same are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Tapestry
Companies, including the Employer;
(g)    this Award of PRSUs and your participation in the Plan shall not create a
right to employment or continued employment with any of the Tapestry Companies
or be interpreted as forming an employment or service contract with any of the
Tapestry Companies, and shall not interfere with the ability of the Tapestry
Companies to terminate your employment or service relationship (if any) at any
time with or without cause;
(h)    the future value of the underlying the Common Stock is unknown and cannot
be predicted with certainty;
(i)    the Common Stock acquired upon vesting/settlement of the PRSUs may
increase or decrease in value;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from the termination of your employment by the
Company or the Employer or continuous service (for any reason whatsoever,
whether or not later found to be invalid or in breach of applicable labor laws
or the terms of your employment or service agreement, if any), and in
consideration of the grant of the PRSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Tapestry
Companies, including the Employer, waive your ability, if any, to bring any such
claim, and release the Tapestry Companies, including the Employer, from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;
(k)    for purposes of this Award, unless your termination is a Severance Event
Termination, regardless of the reason of your termination (and whether or not
later found to be invalid or in breach of applicable labor laws or the terms of
your employment or service agreement, if any), your employment or service
relationship will be considered terminated effective as of the date you are no
longer actively employed or providing services and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period pursuant to local law). The





--------------------------------------------------------------------------------

 


Administrator shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your PRSUs (including whether you may
still be considered to be providing services while on a leave of absence);
(l)    the PRSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability;
(m)    the Tapestry Companies, including the Employer, shall not be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the PRSUs or of any amounts due to
you pursuant to the settlement of the PRSUs or the subsequent sale of any Common
Stock acquired upon vesting/settlement;
(n)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan
or your acquisition or sale of the underlying Common Stock; and
(o)    you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
11.Forfeiture and Clawback Provisions.
(a)    PRSU Claw-Back. Notwithstanding anything contained in the Agreement to
the contrary, (i) if your employment with the Tapestry Companies is terminated
for Cause (as defined above) (“Termination for Cause”), (ii) if you elect to
terminate your employment with the Tapestry Companies (including in the event of
your Retirement) and you do not provide the Tapestry Companies with the Required
Notice (as defined below) applicable to your level (“Termination without
Notice”), or (iii) if you engage in any activity inimical, contrary or harmful
to the interests of the Tapestry Companies during your employment with the
Tapestry Companies or at any time during the period ending one (1) year after
your employment with the Tapestry Companies terminates (other than due to
Retirement, in which case the claw-back and forfeiture provisions set forth in
Section 11(a) of the Agreement that apply in the event the Restrictive Covenants
are violated shall remain in effect through the Vesting Date), including but not
limited to (A) violating any of the Restrictive Covenants, (B) violating any
business standards established by the Company, or (C) participating in any
activity not approved by the Board of Directors which is reasonably likely to
contribute to or result in a Change in Control (such activities to be
collectively referred to as “Wrongful Conduct”), then (x) this Award, to the
extent it remains restricted or has not been distributed, shall be forfeited
automatically for no consideration on the date on which you first engaged in
such Wrongful Conduct or the date of your Termination for Cause or Termination
without Notice, whichever is applicable, and (y) the Company shall have the
right to claw-back, and you shall pay to the Company in cash or shares, any PRSU
Gain (as defined below) received by you within the twelve (12) month period (if
your role is at the Corporate level of Vice President or higher) or six (6)
month period (if your role is below the Corporate level of Vice President)
immediately preceding the date on which you first engaged in such Wrongful
Conduct or the date of your Termination for Cause or Termination without Notice.
For the two (2) year period commencing on





--------------------------------------------------------------------------------

 


a Change in Control, items (A) and (B) under Section 11(a)iii) shall not
constitute Wrongful Conduct. For the avoidance of doubt, the claw-back
provisions set forth in this Section 11(a) are in addition to any other
claw-back policy applicable to you, including, without limitation, the Company’s
incentive repayment policy in the event of employee accountability for a
material restatement of the Company’s financial results and any claw-back or
similar requirements which might be imposed pursuant to Section 304 under the
Sarbanes-Oxley Act of 2002, or pursuant to any modification or expansion of the
Company’s claw-back policy to the extent required by the Dodd-Frank Act of 2010
and the related rules of the Securities and Exchange Commission.
Solely in the event of your Retirement, if you violate any of the Restrictive
Covenants prior to the distribution of the Common Stock subject to the PRSUs
that vest on the Vesting Date 2, (x) this Award, to the extent any portion of it
remains restricted or has not been distributed, shall be forfeited automatically
on the date on which you first violated the Restrictive Covenants, and (y) the
Company shall have the right to claw-back, and you shall pay to the Company in
cash or Shares any PRSU Gain (as defined below) you realize from the vesting of
these RSUs within the twelve (12) month period immediately preceding the date on
which you violated the Restrictive Covenants or, if longer, the period
commencing on your date of Retirement and ending on the date on which you
violated the Restrictive Covenants.
(b)    For purposes of the Agreement, “PRSU Gain” shall mean an amount equal to
the product of (i) the number of shares of Common Stock that are distributed
pursuant to the Award and (ii) the Fair Market Value per share of Common Stock
on the date of such distribution (without reduction for any shares of Common
Stock sold, surrendered or attested to in payment of Tax-Related Items).
(c)    For purposes of the Agreement, “Required Notice” means advance written
notice of your intent to terminate your employment with the Tapestry Companies,
delivered not less than (A) the advance written notice period required in your
individual employment letter if you are then a member of the Tapestry Executive
Committee, which shall not be less than three (3) months, (B) six (6) weeks
before your last day of employment if you are then a Senior Vice President, or
(C) four (4) weeks before your last day of employment if you are then a Vice
President (there is no Required Notice applicable if you are below the level of
Vice President).
(d)    For purposes of the Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Tapestry Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury
accessories business that competes directly with the existing or planned product
lines of the Tapestry Companies, (iii) solicit any present or future employees
or customers of the Tapestry Companies to terminate such employment or business
relationship(s) with the Tapestry Companies, in the case of each of (i), (ii)
and (iii), at any time during your employment with the Tapestry Companies or at
any time during the period ending one (1) year after your employment with the
Tapestry Companies terminates (other than due to Retirement, in which case the
claw-





--------------------------------------------------------------------------------

 


back and forfeiture provisions set forth in Section 11(a) of the Agreement that
apply in the event the Restrictive Covenants are violated shall remain in effect
through the Vesting Date), or (iv) disclose or misuse any confidential
information regarding the Tapestry Companies at any time. You acknowledge and
agree that the Company is granting you the Award in consideration of your
agreement to be bound by the Restrictive Covenants, and you acknowledge and
agree that this Award is good and valuable consideration for the Restrictive
Covenants. Accordingly, if you breach any of the Restrictive Covenants, in
addition to the forfeiture and claw-back consequences described in Section
11(a), the Company shall be entitled to recover any damages incurred as a result
of such breach. You further acknowledge and agree that the Tapestry Companies
would be irreparably harmed by any breach of the Restrictive Covenants and that
money damages would be an inadequate remedy for any such breach and,
accordingly, in the event of your breach or threatened breach of any of the
Restrictive Covenants, the Company may, in addition to any money damages or
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the Restrictive Covenants. For the
avoidance of doubt, the remedies in law and in equity for any breach of the
Restrictive Covenants set forth in this Section 11(d) are in addition to, and
cumulative of, the claw-back and forfeiture provisions set forth in Section
11(a). Notwithstanding anything herein to the contrary, nothing herein is
intended to limit any restrictive covenant provision contained in any other
agreement between you and the Tapestry Companies that may permit any of the
Tapestry Companies to seek injunctive relief, money damages or any other rights
or remedies at law or in equity in the event of a breach or threatened breach of
any restrictive covenant provision contained in any other agreement.
(e)    For purposes of the Agreement, “Competitive Business” shall mean any
entity (including its subsidiaries, parent entities and other affiliates) that,
as of the relevant date, the Committee has designated in its sole discretion as
an entity that competes with any of the businesses of the Tapestry Companies;
provided, that (i) this list of Competitive Businesses shall not exceed the
total number of entities shown below for the region in which your employment is
based (ii) such entities are the same entities used for any list of competitive
entities for any other arrangement with an executive of the Company, and (iii)
you will only be restricted from those entities on the list as of the Date of
Termination. A current list of Competitive Businesses, including any changes
made to the list by the Committee, shall be maintained on the Company intranet.
Each entity included in the list of entities designated as Competitive
Businesses at any given time shall include any and all subsidiaries, parent
entities and other affiliates of such entity.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below: Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Cole Haan LLC; Fast Retailing Co., Ltd.; Compagnie Financiere
Richemont SA; Fung Group; G-III Apparel Group, Ltd.; The Gap, Inc.; Kering; L
Brands, Inc.; LVMH Moet Hennessy





--------------------------------------------------------------------------------

 


Louis Vuitton SA; Nike, Inc.; Prada, S.p.A; PVH Corp.; Ralph Lauren Corporation;
Samsonite International S.A.; Tory Burch LLC; V.F. Corporation; and Under
Armour, Inc.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of the Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence): Adidas AG; Burberry Group PLC; Capri
Holdings Limited; Chanel S.A.; Club 21 Pte Ltd; Cole Haan LLC; Compagnie
Financiere Richemont SA; Fast Retailing Co., Ltd; Furla S.p.A.; The Gap, Inc.;
H&M Hennes & Mauritz AB (H&M); Hermes International SA; Industria de Diseno
Textil, S.A; Kering; LVMH Moet Hennessy Louis Vuitton SA;Nike, Inc.; Prada,
S.p.A; PVH Corp.; Ralph Lauren Corporation; Salvatore Ferragamo S.p.A; and Tory
Burch LLC.
By accepting these PRSUs, you consent to and authorize the Tapestry Companies to
deduct from any amounts payable by the Tapestry Companies to you any amounts you
owe to the Company under this Section. This right of set-off is in addition to
any other remedies the Company may have against you for breach of the Agreement.
Your obligations under this Section shall be cumulative (but not duplicative) of
any similar obligations you have under the Agreement or pursuant to any other
agreement with the Tapestry Companies.
12.Entire Agreement.
The Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.
13.Amendment and Modification.
The grant of the Award (and the allocation of PRSUs for any Performance Period)
is documented by the minutes of the Committee or by documents produced by the
Company as authorized by such minutes, which records are the final determinant
of the number of PRSUs granted in any Performance Period and the conditions of
any such grant. The Committee may amend or modify the Award in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Award; provided that no such amendment or modification shall
directly or indirectly impair or otherwise adversely affect your rights under
the Agreement without your prior written consent. Except as in accordance with
the two immediately preceding sentences, the Agreement may be amended, modified
or supplemented only by an instrument in writing signed by both parties hereto.
14.Dispute Resolution.
(a)    Governing Law. Notwithstanding anything herein to the contrary, all
matters arising under the Agreement, including matters of validity, construction
and interpretation, shall be





--------------------------------------------------------------------------------

 


governed by the internal laws of the State of New York, without regard to the
provisions of conflict of laws thereof.
(b)    Binding Arbitration. With the exception of any application by the
Tapestry Companies for declaratory and/or injunctive relief based on a violation
or threatened violation of Section 11, which may be brought in state or federal
court in New York County, New York, all disputes, claims, controversies or
causes of action between you and any of the Tapestry Companies or any of their
employees and other service providers arising out of or related to the Agreement
shall be determined exclusively by final, binding and confidential arbitration
in accordance with this Section 14(b). The arbitration shall be conducted before
a single arbitrator in New York, New York (applying New York law) in accordance
with the JAMS Employment Arbitration Rules & Procedures then in effect (a copy
of such rules is available at
https://www.jamsadr.com/rules-employment-arbitration/) and in the JAMS arbitral
forum. You and the Tapestry Companies shall be entitled to engage in discovery
in the form of requests for documents, interrogatories, requests for admissions,
physical and/or mental examinations and depositions, in accordance with and
subject to the provisions of the Federal Rules of Civil Procedure. Any disputes
concerning discovery shall be resolved by the arbitrator. The decision of the
arbitrator appointed to hear the case will be final and binding on you and the
Tapestry Companies. The arbitrator’s award may be entered as a judgment in any
court of competent jurisdiction in New York County, New York. The party
requesting the arbitration shall be responsible for paying any associated filing
or administrative fees. All other arbitration costs shall be shared equally by
you and the Tapestry Companies; provided, however, the legal fees of the party
that substantially prevails in the arbitration proceeding shall be paid by the
non-prevailing party. Such legal fees shall be paid no later than sixty (60)
days following the issuance of the arbitrator’s decision. With the exception of
the foregoing clause, each party shall be responsible for the costs and fees of
its counsel or other representative.
15.Successors and Assigns.
Except as otherwise provided herein, the Agreement will bind and inure to the
benefit of the respective successors and permitted assigns and heirs and legal
representatives of the parties hereto whether so expressed or not.
16.Severability.
Whenever feasible, each provision of the Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Agreement.
17.Annexes.
Notwithstanding any provisions in the Agreement, the PRSU grant shall be subject
to any special terms and conditions as set forth in any annex to the Agreement.
Moreover, if you relocate to one of the countries included in Annex A, the
special terms and conditions for such country will





--------------------------------------------------------------------------------

 


apply to you, to the extent the Company determines that the application of such
terms is necessary or advisable for legal or administrative reason. The Annexes
constitute part of the Agreement.
18.Code Section 409A.
(a)    In General. The parties acknowledge and agree that, to the extent
applicable, the Agreement shall be interpreted in accordance with Section 409A
of the Code and the Department of Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
guidance that may be issued after the date hereof (“Section 409A”).
Notwithstanding any provision of the Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder may be subject to
Section 409A, the Company may adopt (without any obligation to do so or to
indemnify you for failure to do so) such limited amendments to the Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (i) exempt the amounts payable hereunder from Section 409A and/or
preserve the intended tax treatment of the amounts payable hereunder or (ii)
comply with the requirements of Section 409A. To the extent that any payment
under the Agreement would be considered an impermissible acceleration of payment
that would result in a violation of Section 409A, the Company shall delay making
such payment until the earliest date on which such payment may be made without
violating Section 409A. Notwithstanding anything herein to the contrary, in no
event shall any liability for failure to comply with the requirements of Section
409A be transferred from you or any other individual to any of the Tapestry
Companies or any of their employees or agents pursuant to the terms of the
Agreement or otherwise.
(a)    Specified Employee Separation from Service. Notwithstanding anything to
the contrary in the Agreement, if you are determined to be a “specified
employee” within the meaning of Section 409A as of the date of your “separation
from service” as defined in Treasury Regulation Section 1.409A-1(h) (or any
successor regulation), and if any payments or entitlements provided for in the
Agreement constitute a “deferral of compensation” within the meaning of Section
409A and therefore cannot be paid or provided in the manner provided herein
without subjecting you to additional tax, interest or penalties under Section
409A, then any such payment and/or entitlement which would have been payable
during the first six months following your “separation from service” shall
instead be paid or provided to you in a lump sum payment on the first business
day immediately following the six-month anniversary of your “separation from
service” (or, if earlier, the date of your death).
19.Data Privacy.
Data Privacy Information and Consent. Where required by applicable law, you
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your Data (as defined below) by and among, as
necessary and applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.







--------------------------------------------------------------------------------

 


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social security or insurance
number, passport or other identification number (e.g., resident registration
number), salary, nationality, and job title, any Common Stock or directorships
held in the Company, and details of the PRSUs or any other restricted stock
units or other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. You authorize the Company, Fidelity Stock Plan Services and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
sole the purpose of implementing, administering and managing your participation
in the Plan, including any requisite transfer of such Data as may be required to
a broker or other third party with whom you may elect to deposit any Shares
acquired upon vesting of the PRSUs.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service with the Employer will
not be affected; the only consequence of refusing or withdrawing your consent is
that the Company would not be able to grant you PRSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing such consent may affect your ability to participate in the Plan. In
addition, you understand that the Company and its Affiliates have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding your withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, you understand that
you may contact your local human resources representative.


Finally, you understand that the Company may rely on a different legal basis for
the collection, processing and/or transfer of Data either now or in the future
and/or request you provide another data privacy consent. If applicable and upon
request of the Company or the Employer, you agree to provide an executed
acknowledgment or data privacy consent (or any other acknowledgments, agreements
or consents) to the Company and/or the Employer that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in your
country, either now or in the future. You understand that you may





--------------------------------------------------------------------------------

 


be unable to participate in the Plan if you fail to execute any such
acknowledgment, agreement or consent requested by the Company and/or the
Employer.
20.Miscellaneous.
(a)    Language. If you have received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
(b)    Electronic Delivery and Acceptance. Unless the Company determines
otherwise in its sole discretion, the Company will deliver any documents related
to your participation in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
(c)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the PRSUs and on
any Common Stock acquired under the Plan, to the extent the Company determines
it is necessary or advisable to comply with local law or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing. By accepting
this Award, you agree to sign any additional documents or undertakings that the
Company may require.
(d)    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws based on
the exchange (if any) on which Shares are listed, and in applicable
jurisdictions, including but not limited to the United States, your country and
the designated broker’s country, which may affect your ability to accept,
acquire, sell, or otherwise dispose of Shares, rights to Shares (e.g., PRSUs) or
rights linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in applicable jurisdictions). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Further, you could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restriction that may be imposed under any applicable
Company securities trading policy. You acknowledge you are responsible for
complying with any applicable restrictions and are encouraged to speak to your
personal legal advisor for further details regarding any applicable insider
trading and/or market abuse laws in your country.
(e)    Foreign Asset/Account Reporting Requirements and Exchange Controls. Your
country may have certain foreign asset and/or foreign account reporting
requirements and exchange controls which may affect your ability to acquire or
hold Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends paid on Common Stock, sale proceeds resulting from
the sale of Common Stock acquired under the Plan) in a





--------------------------------------------------------------------------------

 


brokerage or bank account outside your country. You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker within a certain time after receipt. You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should consult your personal legal advisor for any details
(f)    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Holder.





--------------------------------------------------------------------------------

 




EXHIBIT B
Performance Metric Schedule









